11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Rick D. Ealey
Appellant
Vs.                   No. 11-02-00293-CV B Appeal from Dallas County
The Shims Wholesaler Association
Appellee
 
Appellant=s brief was originally due to be filed on or before February 24,
2003.  Appellant has filed two motions
requesting an extension of time in which to file his brief.  The motions were granted, and appellant=s brief was due April 9, 2003.  Appellant informed this court in both April
and June that settlement was pending. 
As of this date, appellant has filed neither his brief nor a motion to
dismiss the appeal.
Therefore, the appeal is dismissed for want
of prosecution.
 
PER CURIAM
 
July 17, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.